DISSENTING OPINION
KECK, Member,
The Disciplinary Board has concurred in the recommendation of the hearing committee that respondent be suspended for a period of five years. I would recommend that respondent be disbarred. There is no substantive difference between a five-year suspension and disbarment. There are, however, in my view different connotations. Suspension implies, I think, the expectation that the suspended attorney will be rehabilitated and restored to practice upon expiration of the suspension. Disbarment on the other hand implies that the lawyer is unfit to practice and will be readmitted only at such time as he demonstrates after searching inquiry that he is fit to be readmitted to the Bar.
This respondent has been found guilty of 18 violations of the Disciplinary Rules in seven different charges, all involving neglect, also of two violations of Enforcement Rule 217 which forbids suspended attorneys to engage in the practice of law. Further *456he ignored D.B.-7 letters sent to him by the Office of Disciplinary Counsel.
January 23, 1985
The public have the right to expect that the lawyer whom they engage will pursue the client’s interests in timely fashion and will be honest and forthright in dealing with the client.
The public’s confidence in the Bar will be enhanced if they know that the Supreme Court has disbarred those who consistently and egregiously violate the Disciplinary Rules that govern lawyer-client relationships.
Mr. Daniels, Mr. McDonald and Mrs. Neuman join in the dissent.